Exhibit 10.8

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated as of August 20, 2008 (the “Agreement”)
is entered into by and among Interval Acquisition Corp., a Delaware corporation
(the “Company”), the guarantors listed in Schedule 1 hereto (the “Guarantors”)
and the Noteholders listed on the signature pages annexed hereto (the
“Exchanging Noteholders”).

 

The Company, the Exchanging Noteholders and IAC/InterActiveCorp (“IAC”) are
parties to the Notes Exchange and Consent Agreement dated July 17, 2008 (the
“Exchange Agreement”), which provides for the exchange by IAC of $300,000,000
aggregate principal amount of the Company’s 9.5% Senior Notes due 2016 (the
“Securities”) issued by the Company to IAC for certain of the 7% Senior Notes
due 2013 issued by IAC held by the Exchanging Noteholders, as set forth in the
Exchange Agreement (the “Exchange”).  The Securities will be guaranteed on an
unsecured senior basis by each of the Guarantors.  As an inducement to the
Exchanging Noteholders to enter into the Exchange Agreement, the Company and the
Guarantors have agreed to provide to the Exchanging Noteholders and their direct
and indirect transferees the registration rights set forth in this Agreement. 
The execution and delivery of this Agreement is a condition to the closing under
the Exchange Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Subsidiary Guarantee under the Indenture after the date of this Agreement.

 

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; for purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or otherwise.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Agreement” shall have the meaning set forth in the preamble.

 

“Exchange Dates” shall have the meaning set forth in Section 2(b)(ii) hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(b) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(b) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) which may be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

 

“Exchanging Noteholders” shall have the meaning set forth in the preamble.

 

“Filing Target Date” shall have the meaning set forth in Section 2(a) hereof.

 

“Freely Tradable” shall mean, with respect to a Security, a Security that at any
time of determination, if it were not held by an Affiliate of the Company, may
be resold to the public in accordance with Rule 144 under the Securities Act or
any successor provision thereof (“Rule 144”) without regard to volume, manner of
sale or any other restrictions contained in Rule 144 (other than the holding
period requirement in paragraph (d)(1)(ii) of Rule 144 so long as such holding
period requirement is satisfied at such time of determination).

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors and any Additional Guarantors.

 

“Holders” shall mean the Exchanging Noteholders, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture.

 

“Indemnified Person” shall have the meaning set forth in Section 4(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 4(c) hereof.

 

2

--------------------------------------------------------------------------------


 

“Indenture” shall mean the Indenture relating to the Securities dated as of
August 19, 2008 among the Company, the Guarantors and the Bank of New York
Mellon, as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 4(a) hereof.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its Affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities on the earliest to occur of (i) the
date on which a Registration Statement with respect to such Securities has
become effective under the Securities Act and either (a) such Securities have
been exchanged or disposed of pursuant to such Registration Statement or (b), in
the case of an Exchange Offer, such Securities were not tendered by the Holder
thereof who was entitled to participate in the Exchange Offer, (ii) the date on
which such Securities cease to be outstanding under the Indenture, or (iii) the
date on which such Securities are Freely Tradable.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation:  (i) all SEC, stock exchange or Financial Industry
Regulatory Authority (“FINRA”) registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of one counsel for all
Holders as a group in connection with blue sky qualification of any Exchange
Securities or Registrable Securities), (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing and distributing
any Registration Statement, any Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements

 

3

--------------------------------------------------------------------------------


 

and any other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Company and the Guarantors and, in the case of
a Shelf Registration Statement, the reasonable fees and disbursements of one
counsel for the Holders as a group (which counsel shall be selected by the
Majority Holders) and (viii) the fees and disbursements of the independent
public accountants of the Company and the Guarantors, including the expenses of
any special audits or “comfort” letters required by or incident to the
performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of Registrable Securities by a Holder.

 

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including post-effective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(a) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(a) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority of the Holders
whose Registrable Securities are to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.

 

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors under the Indenture.

 

“Staff” shall mean the staff of the SEC.

 

4

--------------------------------------------------------------------------------


 

“Target Registration Date” shall have the meaning set forth in
Section 2(d) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.                                       Registration Under the Securities Act.

 


(A)                                 UNLESS THE COMPANY AND THE GUARANTORS ELECT
TO FILE AN EXCHANGE OFFER REGISTRATION STATEMENT PURSUANT TO
SECTION 2(B) HEREOF, THE COMPANY AND THE GUARANTORS SHALL USE THEIR REASONABLE
BEST EFFORTS TO CAUSE TO BE FILED, WITHIN 45 DAYS AFTER THE CONSUMMATION OF THE
EXCHANGE (THE “FILING TARGET DATE”), A SHELF REGISTRATION STATEMENT PROVIDING
FOR THE SALE OF ALL THE REGISTRABLE SECURITIES BY THE HOLDERS THEREOF AND TO
HAVE SUCH SHELF REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC AS PROMPTLY
AS PRACTICABLE THEREAFTER AND IN ANY EVENT BY THE 90TH DAY FOLLOWING SUCH FILING
DATE.


 

If the Company and the Guarantors elect to file a Shelf Registration Statement
under this Section 2(a) in lieu of an Exchange Offer Registration Statement, the
Company and the Guarantors agree to use their reasonable best efforts to keep
the Shelf Registration Statement continuously effective and usable for the sale
of Securities until no Securities covered by such Shelf Registration Statement
constitute Registrable Securities (the “Shelf Effectiveness Period”).  The
Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement and the related Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder or if reasonably requested by a Holder of
Registrable Securities listed in the Shelf Registration Statement and the
related Prospectus with respect to information relating to such Holder, and to
use their reasonable best efforts to cause any such amendment to become
effective, if required, and such Shelf Registration Statement and Prospectus to
become usable as soon as thereafter practicable.  The Company and the Guarantors
agree to furnish to the Holders of Registrable Securities listed in the Shelf
Registration Statement and the related Prospectus copies of any such supplement
or amendment promptly after its being used or filed with the SEC.

 


(B)                                IN LIEU OF THE SHELF REGISTRATION STATEMENT
REQUIRED BY SECTION 2(A) HEREOF, TO THE EXTENT NOT PROHIBITED BY ANY APPLICABLE
LAW OR APPLICABLE INTERPRETATIONS OF THE STAFF AND TO THE EXTENT ALL OF THE
HOLDERS ARE ENTITLED TO PARTICIPATE IN AN EXCHANGE OFFER, WITH RESPECT TO ANY
SECURITIES THAT ARE REGISTRABLE SECURITIES, THE COMPANY AND THE GUARANTORS MAY
INSTEAD CAUSE TO BE FILED AN EXCHANGE OFFER REGISTRATION STATEMENT COVERING AN
OFFER TO THE HOLDERS TO EXCHANGE ALL THE REGISTRABLE SECURITIES FOR EXCHANGE
SECURITIES.  IF THE COMPANY AND THE GUARANTORS ELECT TO FILE AN EXCHANGE OFFER
REGISTRATION STATEMENT PURSUANT TO THIS SECTION 2(B), THE COMPANY AND THE
GUARANTORS SHALL USE THEIR REASONABLE BEST EFFORTS TO FILE THE EXCHANGE OFFER
REGISTRATION

 

5

--------------------------------------------------------------------------------


 


STATEMENT ON OR BEFORE THE FILING TARGET DATE, AND TO HAVE THE EXCHANGE OFFER
REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC BY THE 90TH DAY FOLLOWING
SUCH FILING DATE. THE COMPANY AND THE GUARANTORS SHALL COMMENCE THE EXCHANGE
OFFER PROMPTLY AFTER THE EXCHANGE OFFER REGISTRATION STATEMENT IS DECLARED
EFFECTIVE BY THE SEC AND USE THEIR REASONABLE BEST EFFORTS TO COMPLETE THE
EXCHANGE OFFER NOT LATER THAN 45 DAYS AFTER SUCH EFFECTIVE DATE.


 

If the Company and the Guarantors elect to file the Exchange Offer Registration
Statement under this Section 2(b) in lieu of a Shelf Registration Statement, the
Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 


(I)                                    THAT THE EXCHANGE OFFER IS BEING MADE
PURSUANT TO THIS AGREEMENT AND THAT ALL REGISTRABLE SECURITIES VALIDLY TENDERED
AND NOT PROPERLY WITHDRAWN WILL BE ACCEPTED FOR EXCHANGE;


 


(II)                                 THE DATES OF ACCEPTANCE FOR EXCHANGE (WHICH
SHALL BE A PERIOD OF AT LEAST 20 BUSINESS DAYS FROM THE DATE SUCH NOTICE IS
MAILED) (THE “EXCHANGE DATES”);


 


(III)                              THAT ANY REGISTRABLE SECURITY NOT TENDERED
WILL REMAIN OUTSTANDING AND CONTINUE TO ACCRUE INTEREST BUT WILL NOT RETAIN ANY
RIGHTS UNDER THIS AGREEMENT, EXCEPT AS OTHERWISE SPECIFIED HEREIN;


 


(IV)                             THAT ANY HOLDER ELECTING TO HAVE A REGISTRABLE
SECURITY EXCHANGED PURSUANT TO THE EXCHANGE OFFER WILL BE REQUIRED TO
(A) SURRENDER SUCH REGISTRABLE SECURITY, TOGETHER WITH THE APPROPRIATE LETTERS
OF TRANSMITTAL, TO THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK) AND IN THE MANNER SPECIFIED IN THE NOTICE, OR
(B) EFFECT SUCH EXCHANGE OTHERWISE IN COMPLIANCE WITH THE APPLICABLE PROCEDURES
OF THE DEPOSITARY FOR SUCH REGISTRABLE SECURITY, IN EACH CASE PRIOR TO THE CLOSE
OF BUSINESS ON THE LAST EXCHANGE DATE; AND


 


(V)                                THAT ANY HOLDER WILL BE ENTITLED TO WITHDRAW
ITS ELECTION, NOT LATER THAN THE CLOSE OF BUSINESS ON THE LAST EXCHANGE DATE, BY
(A) SENDING TO THE INSTITUTION AND AT THE ADDRESS (LOCATED IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK) SPECIFIED IN THE NOTICE, A TELEGRAM, TELEX,
FACSIMILE TRANSMISSION OR LETTER SETTING FORTH THE NAME OF SUCH HOLDER, THE
PRINCIPAL AMOUNT OF REGISTRABLE SECURITIES DELIVERED FOR EXCHANGE AND A
STATEMENT THAT SUCH HOLDER IS WITHDRAWING ITS ELECTION TO HAVE SUCH SECURITIES
EXCHANGED OR (B) EFFECTING SUCH WITHDRAWAL IN COMPLIANCE WITH THE APPLICABLE
PROCEDURES OF THE DEPOSITARY FOR THE REGISTRABLE SECURITIES.


 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors, in writing (which may be
contained in the applicable letter of transmittal) that (i) any Exchange
Securities will be acquired in the ordinary course of business of the Person
receiving such Exchange Securities, (ii) such Holder, nor, to the actual
knowledge of such Holder, any other Person receiving Exchange Securities from
such Holder has no arrangement or understanding with any Person to participate
in the distribution (within the meaning of the Securities Act) of the Exchange
Securities in violation of the provisions

 

6

--------------------------------------------------------------------------------


 

of the Securities Act, (iii) it is not an Affiliate of the Company or any
Guarantor or, if it is an Affiliate, it will comply with the registration and
prospectus delivery requirements of the Securities Act to the extent applicable,
and (iv) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(i)                                    accept for exchange Registrable
Securities or portions thereof validly tendered and not properly withdrawn
pursuant to the Exchange Offer; and

 

(ii)                                 deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Company and issue, and cause the Trustee to
promptly authenticate and deliver to each Holder, Exchange Securities equal in
principal amount to the principal amount of the Registrable Securities tendered
by such Holder.

 

The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than (1) that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff, (2) that no action or proceeding shall have been instituted or
threatened in any court or by any governmental agency with respect to the
Exchange Offer and no material adverse development shall have occurred with
respect to the Company and (3) that all governmental approvals shall have been
obtained that the Company deems necessary for the consummation of the Exchange
Offer.

 


(C)                                 THE COMPANY AND THE GUARANTORS SHALL PAY ALL
REGISTRATION EXPENSES IN CONNECTION WITH ANY REGISTRATION PURSUANT TO
SECTION 2(A) OR SECTION 2(B) HEREOF.  EACH HOLDER SHALL PAY ALL UNDERWRITING
DISCOUNTS AND COMMISSIONS, BROKERAGE COMMISSIONS AND TRANSFER TAXES, IF ANY,
RELATING TO THE SALE OR DISPOSITION OF SUCH HOLDER’S REGISTRABLE SECURITIES
PURSUANT TO THE SHELF REGISTRATION STATEMENT OR THE EXCHANGE OFFER REGISTRATION
STATEMENT.


 


(D)                                A SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 2(A) HEREOF WILL NOT BE DEEMED TO HAVE BECOME EFFECTIVE UNLESS IT HAS
BEEN DECLARED EFFECTIVE BY THE SEC OR IS AUTOMATICALLY EFFECTIVE UPON FILING
WITH THE SEC AS PROVIDED BY RULE 462 UNDER THE SECURITIES ACT.  AN EXCHANGE
OFFER REGISTRATION STATEMENT PURSUANT TO SECTION 2(B) HEREOF WILL NOT BE DEEMED
TO HAVE BECOME EFFECTIVE UNLESS IT HAS BEEN DECLARED EFFECTIVE BY THE SEC.


 

In the event that (i) a Shelf Registration Statement or an Exchange Offer
Registration Statement, as applicable, does not become effective on or prior to
February 16, 2009, or (ii), in the case of a Shelf Registration Statement, the
Shelf Registration Statement becomes effective but ceases to be effective or the
Prospectus contained therein ceases to be usable at any time during

 

7

--------------------------------------------------------------------------------


 

the Shelf Effectiveness Period, and such failure to remain effective or usable
exists for more than 60 days (whether or not consecutive) (any event referred to
in the foregoing clauses (i) or (ii) a “Registration Default”), then, in each
case, the interest rate on the Registrable Securities will be increased by 0.25%
per annum for the first 90-day period immediately following such Registration
Default and (ii) an additional 0.25% per annum with respect to each subsequent
90-day period, up to a maximum of 1.00% per annum, in each case until the
earlier of the date such Registration Default is cured or the date on which no
Securities constitute Registrable Securities.

 

Notwithstanding the foregoing, (1) the interest rate shall not increase because
more than one Registration Default has occurred and is pending simultaneously
and (2) a Holder whose Registrable Securities are excluded from a Shelf
Registration Statement as a result of its failure to provide the information
required by Section 3(b) hereof shall not be entitled to increased interest with
respect to a Registration Default that pertains to the Shelf Registration
Statement.

 


(E)                                 WITHOUT LIMITING THE REMEDIES AVAILABLE TO
THE HOLDERS, THE COMPANY AND THE GUARANTORS ACKNOWLEDGE THAT ANY FAILURE BY THE
COMPANY OR THE GUARANTORS TO COMPLY WITH THEIR OBLIGATIONS UNDER
SECTION 2(A) AND SECTION 2(B) HEREOF MAY RESULT IN MATERIAL IRREPARABLE INJURY
TO THE HOLDERS FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE
POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT
OF ANY SUCH FAILURE, THE HOLDERS MAY OBTAIN SUCH RELIEF AS MAY BE REQUIRED TO
SPECIFICALLY ENFORCE THE COMPANY’S AND THE GUARANTORS’ OBLIGATIONS UNDER
SECTION 2(A) AND SECTION 2(B) HEREOF.


 


(F)                                   THE COMPANY REPRESENTS, WARRANTS AND
COVENANTS THAT IT (INCLUDING ITS AGENTS AND REPRESENTATIVES) WILL NOT PREPARE,
MAKE, USE, AUTHORIZE, APPROVE OR REFER TO ANY FREE WRITING PROSPECTUS.


 

3.                                       Registration Procedures.

 


(A)                                 IN CONNECTION WITH THEIR OBLIGATIONS
PURSUANT TO SECTION 2(A) AND SECTION 2(B) HEREOF, THE COMPANY AND THE GUARANTORS
SHALL AS EXPEDITIOUSLY AS POSSIBLE (PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE REQUIRED TO TAKE ACTIONS MORE PROMPTLY THAN REQUIRED BY SECTIONS 2(A) AND
2(B)):


 


(I)                                    PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT ON THE APPROPRIATE FORM UNDER THE SECURITIES ACT, WHICH
FORM (X) SHALL BE SELECTED BY THE COMPANY AND THE GUARANTORS, (Y) SHALL, IN THE
CASE OF A SHELF REGISTRATION, BE AVAILABLE FOR THE SALE OF THE REGISTRABLE
SECURITIES BY THE HOLDERS THEREOF AND (Z) SHALL COMPLY AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE APPLICABLE FORM AND INCLUDE ALL
FINANCIAL STATEMENTS REQUIRED BY THE SEC TO BE FILED THEREWITH; AND USE THEIR
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE
AND REMAIN EFFECTIVE FOR THE APPLICABLE PERIOD IN ACCORDANCE WITH SECTION 2
HEREOF;


 


(II)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY
BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE
PERIOD IN ACCORDANCE WITH SECTION 2 HEREOF AND CAUSE EACH PROSPECTUS TO BE
SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT AND, AS

 

8

--------------------------------------------------------------------------------


 


SO SUPPLEMENTED, TO BE FILED PURSUANT TO RULE 424 UNDER THE SECURITIES ACT; AND
KEEP EACH PROSPECTUS CURRENT DURING THE PERIOD DESCRIBED IN SECTION 4(3) OF AND
RULE 174 UNDER THE SECURITIES ACT THAT IS APPLICABLE TO TRANSACTIONS BY BROKERS
OR DEALERS WITH RESPECT TO THE REGISTRABLE SECURITIES OR EXCHANGE SECURITIES;


 


(III)                              IN THE CASE OF A SHELF REGISTRATION, FURNISH
TO EACH HOLDER OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION
STATEMENT AND THE RELATED PROSPECTUS, TO COUNSEL FOR SUCH HOLDERS AND TO EACH
UNDERWRITER OF AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES, IF ANY,
WITHOUT CHARGE, AS MANY COPIES OF EACH PROSPECTUS OR PRELIMINARY PROSPECTUS, AND
ANY AMENDMENT OR SUPPLEMENT THERETO, AS SUCH HOLDER, COUNSEL OR UNDERWRITER MAY
REASONABLY REQUEST IN ORDER TO FACILITATE THE SALE OR OTHER DISPOSITION OF THE
REGISTRABLE SECURITIES THEREUNDER; AND THE COMPANY AND THE GUARANTORS CONSENT TO
THE USE OF SUCH PROSPECTUS, PRELIMINARY PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO IN ACCORDANCE WITH APPLICABLE LAW BY EACH OF THE HOLDERS OF
REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS AND ANY SUCH UNDERWRITERS IN CONNECTION WITH THE OFFERING AND
SALE OF THE REGISTRABLE SECURITIES COVERED BY AND IN THE MANNER DESCRIBED IN
SUCH PROSPECTUS, PRELIMINARY PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO
IN ACCORDANCE WITH APPLICABLE LAW;


 


(IV)                             USE THEIR REASONABLE BEST EFFORTS TO REGISTER
OR QUALIFY THE REGISTRABLE SECURITIES UNDER ALL APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS ANY HOLDER OF REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT SHALL REASONABLY REQUEST IN WRITING BY THE
TIME THE APPLICABLE REGISTRATION STATEMENT BECOMES EFFECTIVE; COOPERATE WITH
SUCH HOLDERS IN CONNECTION WITH ANY FILINGS REQUIRED TO BE MADE WITH FINRA; AND
DO ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE REASONABLY NECESSARY OR
ADVISABLE TO ENABLE EACH HOLDER TO COMPLETE THE DISPOSITION IN EACH SUCH
JURISDICTION OF THE REGISTRABLE SECURITIES OWNED BY SUCH HOLDER; PROVIDED THAT
NEITHER THE COMPANY NOR ANY GUARANTOR SHALL BE REQUIRED TO (1) QUALIFY AS A
FOREIGN CORPORATION OR OTHER ENTITY OR AS A DEALER IN SECURITIES IN ANY SUCH
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO SO QUALIFY, (2) FILE
ANY GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR
(3) SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION IF IT IS NOT SO SUBJECT;


 


(V)                                IN THE CASE OF A SHELF REGISTRATION, NOTIFY
EACH HOLDER OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT
AND THE RELATED PROSPECTUS AND COUNSEL FOR SUCH HOLDERS PROMPTLY AND, IF
REQUESTED BY ANY SUCH HOLDER OR COUNSEL, CONFIRM SUCH ADVICE IN WRITING (1) WHEN
THE SHELF REGISTRATION STATEMENT HAS BECOME EFFECTIVE, WHEN ANY POST-EFFECTIVE
AMENDMENT THERETO HAS BEEN FILED AND BECOMES EFFECTIVE AND WHEN ANY AMENDMENT OR
SUPPLEMENT TO THE PROSPECTUS HAS BEEN FILED, (2) OF ANY REQUEST BY THE SEC OR
ANY STATE SECURITIES AUTHORITY FOR AMENDMENTS AND SUPPLEMENTS TO THE SHELF
REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION AFTER THE
SHELF REGISTRATION STATEMENT HAS BECOME EFFECTIVE, (3) OF THE ISSUANCE BY THE
SEC OR ANY STATE SECURITIES AUTHORITY OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT OR THE INITIATION OF ANY
PROCEEDINGS FOR THAT PURPOSE, INCLUDING THE RECEIPT BY THE COMPANY OF ANY NOTICE
OF OBJECTION OF THE SEC TO THE USE OF THE SHELF REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO PURSUANT TO RULE 401(G)(2) UNDER THE SECURITIES
ACT, (4) IF, BETWEEN THE APPLICABLE EFFECTIVE DATE OF THE SHELF REGISTRATION
STATEMENT AND THE CLOSING OF ANY SALE OF REGISTRABLE SECURITIES COVERED THEREBY,
THE REPRESENTATIONS AND

 

9

--------------------------------------------------------------------------------


 


WARRANTIES OF THE COMPANY OR ANY GUARANTOR CONTAINED IN ANY UNDERWRITING
AGREEMENT, SECURITIES SALES AGREEMENT OR OTHER SIMILAR AGREEMENT, IF ANY,
RELATING TO AN OFFERING OF SUCH REGISTRABLE SECURITIES CEASE TO BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS OR IF THE COMPANY OR ANY GUARANTOR RECEIVES ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OF ANY
PROCEEDING FOR SUCH PURPOSE, (5) OF THE HAPPENING OF ANY EVENT DURING THE PERIOD
THE SHELF REGISTRATION STATEMENT IS EFFECTIVE THAT MAKES ANY STATEMENT MADE IN
SUCH SHELF REGISTRATION STATEMENT OR THE RELATED PROSPECTUS UNTRUE IN ANY
MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF ANY CHANGES IN SUCH SHELF
REGISTRATION STATEMENT OR PROSPECTUS IN ORDER TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING AND (6) OF ANY DETERMINATION BY THE COMPANY OR ANY GUARANTOR THAT A
POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION STATEMENT OR ANY AMENDMENT OR
SUPPLEMENT TO THE PROSPECTUS WOULD BE APPROPRIATE;


 


(VI)                             USE THEIR REASONABLE BEST EFFORTS TO OBTAIN THE
WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT
OR, IN THE CASE OF A SHELF REGISTRATION, THE RESOLUTION OF ANY OBJECTION OF THE
SEC PURSUANT TO RULE 401(G)(2), INCLUDING BY FILING AN AMENDMENT TO SUCH SHELF
REGISTRATION STATEMENT ON THE PROPER FORM, AS PROMPTLY AS PRACTICABLE AND
PROVIDE PROMPT NOTICE TO EACH HOLDER OF THE WITHDRAWAL OF ANY SUCH ORDER OR SUCH
RESOLUTION;


 


(VII)                          IN THE CASE OF A SHELF REGISTRATION, FURNISH TO
EACH HOLDER OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT
AND THE RELATED PROSPECTUS, WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF THE
SHELF REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO (WITHOUT
ANY DOCUMENTS INCORPORATED THEREIN BY REFERENCE OR EXHIBITS THERETO, UNLESS
REQUESTED);


 


(VIII)                       IN THE CASE OF A SHELF REGISTRATION, COOPERATE WITH
THE HOLDERS OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT
AND THE RELATED PROSPECTUS TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES (IF SUCH REGISTRABLE SECURITIES
ARE CERTIFICATED) TO BE SOLD AND NOT BEARING ANY RESTRICTIVE LEGENDS AND ENABLE
SUCH REGISTRABLE SECURITIES TO BE ISSUED IN SUCH DENOMINATIONS AND REGISTERED IN
SUCH NAMES (CONSISTENT WITH THE PROVISIONS OF THE INDENTURE) AS SUCH HOLDERS MAY
REASONABLY REQUEST AT LEAST ONE BUSINESS DAY PRIOR TO THE CLOSING OF ANY SALE OF
REGISTRABLE SECURITIES;


 


(IX)                               IN THE CASE OF A SHELF REGISTRATION, UPON THE
OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(A)(V)(5) HEREOF, USE THEIR
REASONABLE BEST EFFORTS TO PREPARE AND FILE WITH THE SEC A SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT TO SUCH SHELF REGISTRATION STATEMENT OR THE RELATED
PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER
REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED (OR, TO THE EXTENT PERMITTED
BY LAW, MADE AVAILABLE) TO PURCHASERS OF THE REGISTRABLE SECURITIES, SUCH
PROSPECTUS WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND THE COMPANY
AND THE GUARANTORS SHALL NOTIFY THE HOLDERS OF REGISTRABLE SECURITIES LISTED IN
THE SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS TO SUSPEND USE OF
THE PROSPECTUS AS PROMPTLY AS PRACTICABLE AFTER THE OCCURRENCE OF SUCH AN EVENT,
AND SUCH HOLDERS HEREBY AGREE TO SUSPEND USE OF THE PROSPECTUS

 

10

--------------------------------------------------------------------------------


 


UNTIL THE COMPANY AND THE GUARANTORS HAVE AMENDED OR SUPPLEMENTED THE PROSPECTUS
TO CORRECT SUCH MISSTATEMENT OR OMISSION;


 


(X)                                  IN THE CASE OF A SHELF REGISTRATION, A
REASONABLE TIME PRIOR TO THE FILING OF THE SHELF REGISTRATION STATEMENT, ANY
PROSPECTUS, ANY AMENDMENT TO THE SHELF REGISTRATION STATEMENT OR AMENDMENT OR
SUPPLEMENT TO A PROSPECTUS (EXCEPT ANY AMENDMENT OR SUPPLEMENT SOLELY TO ADD
ADDITIONAL SELLING SECURITYHOLDERS), PROVIDE COPIES OF SUCH DOCUMENT TO THE
HOLDERS OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT AND
THE RELATED PROSPECTUS AND THEIR COUNSEL AND MAKE SUCH OF THE REPRESENTATIVES OF
THE COMPANY AND THE GUARANTORS AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS
OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS OR THEIR COUNSEL AVAILABLE FOR DISCUSSION OF SUCH DOCUMENT;
AND THE COMPANY SHALL NOT, AT ANY TIME AFTER INITIAL FILING OF A SHELF
REGISTRATION STATEMENT, USE OR FILE ANY PROSPECTUS, ANY AMENDMENT OF OR
SUPPLEMENT TO THE SHELF REGISTRATION STATEMENT OR A PROSPECTUS (EXCEPT ANY
AMENDMENT OR SUPPLEMENT SOLELY TO ADD ADDITIONAL SELLING SECURITYHOLDERS), OF
WHICH THE HOLDERS OF REGISTRABLE SECURITIES LISTED IN THE SHELF REGISTRATION
STATEMENT AND THE RELATED PROSPECTUS AND THEIR COUNSEL SHALL NOT HAVE PREVIOUSLY
BEEN ADVISED AND FURNISHED A COPY OR TO WHICH THE HOLDERS OF REGISTRABLE
SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS
OR THEIR COUNSEL SHALL OBJECT;


 


(XI)                               OBTAIN A CUSIP NUMBER FOR ALL EXCHANGE
SECURITIES OR REGISTRABLE SECURITIES, AS THE CASE MAY BE, NOT LATER THAN THE
INITIAL EFFECTIVE DATE OF A REGISTRATION STATEMENT;


 


(XII)                            CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE
TRUST INDENTURE ACT IN CONNECTION WITH THE REGISTRATION OF THE EXCHANGE
SECURITIES OR REGISTRABLE SECURITIES, AS THE CASE MAY BE; COOPERATE WITH THE
TRUSTEE AND THE HOLDERS TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE
REQUIRED FOR THE INDENTURE TO BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF
THE TRUST INDENTURE ACT; AND EXECUTE, AND USE THEIR REASONABLE BEST EFFORTS TO
CAUSE THE TRUSTEE TO EXECUTE, ALL DOCUMENTS AS MAY BE REQUIRED TO EFFECT SUCH
CHANGES AND ALL OTHER FORMS AND DOCUMENTS REQUIRED TO BE FILED WITH THE SEC TO
ENABLE THE INDENTURE TO BE SO QUALIFIED IN A TIMELY MANNER;


 


(XIII)                         IN THE CASE OF A SHELF REGISTRATION, MAKE
AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF THE HOLDERS OF THE REGISTRABLE
SECURITIES LISTED IN THE SHELF REGISTRATION STATEMENT AND THE RELATED PROSPECTUS
(AN “INSPECTOR”), ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO
SUCH SHELF REGISTRATION STATEMENT, ANY ATTORNEYS AND ACCOUNTANTS DESIGNATED BY A
MAJORITY OF THE HOLDERS OF REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH SHELF
REGISTRATION AND ANY ATTORNEYS AND ACCOUNTANTS DESIGNATED BY SUCH UNDERWRITER,
AT REASONABLE TIMES AND IN A REASONABLE MANNER, ALL PERTINENT FINANCIAL AND
OTHER RECORDS, DOCUMENTS AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, AND
CAUSE THE RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY AND THE
GUARANTORS TO SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH INSPECTOR,
UNDERWRITER, ATTORNEY OR ACCOUNTANT IN CONNECTION WITH A SHELF REGISTRATION
STATEMENT; IN EACH CASE, AS SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO
EXERCISE ANY APPLICABLE DUE DILIGENCE RESPONSIBILITIES; PROVIDED THAT IF ANY
SUCH INFORMATION IS IDENTIFIED BY THE COMPANY OR ANY GUARANTOR AS BEING
CONFIDENTIAL OR PROPRIETARY, EACH PERSON RECEIVING SUCH INFORMATION SHALL TAKE

 

11

--------------------------------------------------------------------------------


 


SUCH ACTIONS AS ARE REASONABLY NECESSARY TO PROTECT THE CONFIDENTIALITY OF SUCH
INFORMATION TO THE EXTENT SUCH ACTION IS OTHERWISE NOT INCONSISTENT WITH, AN
IMPAIRMENT OF OR IN DEROGATION OF THE RIGHTS AND INTERESTS OF ANY INSPECTOR,
HOLDER OR UNDERWRITER);


 


(XIV)                        IN THE CASE OF A SHELF REGISTRATION, USE THEIR
REASONABLE BEST EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES TO BE LISTED ON ANY
SECURITIES EXCHANGE OR ANY AUTOMATED QUOTATION SYSTEM ON WHICH SIMILAR DEBT
SECURITIES ISSUED OR GUARANTEED BY THE COMPANY OR ANY GUARANTOR ARE THEN LISTED
IF REQUESTED BY THE MAJORITY HOLDERS, TO THE EXTENT SUCH REGISTRABLE SECURITIES
SATISFY APPLICABLE LISTING REQUIREMENTS;


 


(XV)                           IF REASONABLY REQUESTED BY ANY HOLDER OF
REGISTRABLE SECURITIES COVERED BY A SHELF REGISTRATION STATEMENT, PROMPTLY
INCLUDE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION
WITH RESPECT TO SUCH HOLDER AS SUCH HOLDER REASONABLY REQUESTS TO BE INCLUDED
THEREIN AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR SUCH
POST-EFFECTIVE AMENDMENT AS SOON AS THE COMPANY HAS RECEIVED NOTIFICATION OF THE
MATTERS TO BE SO INCLUDED IN SUCH FILING;


 


(XVI)                        IN THE CASE OF A SHELF REGISTRATION, ENTER INTO
SUCH CUSTOMARY AGREEMENTS AND TAKE ALL SUCH OTHER ACTIONS IN CONNECTION
THEREWITH (INCLUDING THOSE REQUESTED BY THE HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT OF THE REGISTRABLE SECURITIES COVERED BY THE SHELF REGISTRATION
STATEMENT) IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES INCLUDING, BUT NOT LIMITED TO, AN UNDERWRITTEN OFFERING
AND IN SUCH CONNECTION, (1) TO THE EXTENT POSSIBLE, MAKE SUCH REPRESENTATIONS
AND WARRANTIES TO THE HOLDERS LISTED IN THE SHELF REGISTRATION STATEMENT AND THE
RELATED PROSPECTUS AND ANY UNDERWRITERS OF SUCH REGISTRABLE SECURITIES WITH
RESPECT TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND THE REGISTRATION
STATEMENT, PROSPECTUS AND DOCUMENTS INCORPORATED BY REFERENCE OR DEEMED
INCORPORATED BY REFERENCE, IF ANY, IN EACH CASE, IN FORM, SUBSTANCE AND SCOPE AS
ARE CUSTOMARILY MADE BY ISSUERS TO UNDERWRITERS IN UNDERWRITTEN OFFERINGS AND
CONFIRM THE SAME IF AND WHEN REQUESTED, (2) OBTAIN OPINIONS OF COUNSEL TO THE
COMPANY AND THE GUARANTORS (WHICH COUNSEL AND OPINIONS, IN FORM, SCOPE AND
SUBSTANCE, SHALL BE REASONABLY SATISFACTORY TO THE SELLING HOLDERS AND SUCH
UNDERWRITERS AND THEIR RESPECTIVE COUNSEL) ADDRESSED TO EACH SELLING HOLDER AND
UNDERWRITER OF REGISTRABLE SECURITIES, COVERING THE MATTERS CUSTOMARILY COVERED
IN OPINIONS REQUESTED IN UNDERWRITTEN OFFERINGS, (3) OBTAIN “COMFORT” LETTERS
FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY AND THE
GUARANTORS (AND, IF NECESSARY, ANY OTHER CERTIFIED PUBLIC ACCOUNTANT OF ANY
SUBSIDIARY OF THE COMPANY OR ANY GUARANTOR, OR OF ANY BUSINESS ACQUIRED BY THE
COMPANY OR ANY GUARANTOR FOR WHICH FINANCIAL STATEMENTS AND FINANCIAL DATA ARE
OR ARE REQUIRED TO BE INCLUDED IN THE REGISTRATION STATEMENT) ADDRESSED TO EACH
SELLING HOLDER (TO THE EXTENT PERMITTED BY APPLICABLE PROFESSIONAL STANDARDS)
AND UNDERWRITER OF REGISTRABLE SECURITIES, SUCH LETTERS TO BE IN CUSTOMARY FORM
AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN “COMFORT” LETTERS IN
CONNECTION WITH UNDERWRITTEN OFFERINGS, INCLUDING BUT NOT LIMITED TO FINANCIAL
INFORMATION CONTAINED IN ANY PRELIMINARY PROSPECTUS OR PROSPECTUS AND
(4) DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY REQUESTED BY
THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES
BEING SOLD OR THE UNDERWRITERS, AND WHICH ARE CUSTOMARILY DELIVERED IN
UNDERWRITTEN OFFERINGS, TO EVIDENCE THE CONTINUED VALIDITY OF THE
REPRESENTATIONS AND WARRANTIES OF THE

 

12

--------------------------------------------------------------------------------


 


COMPANY AND THE GUARANTORS MADE PURSUANT TO CLAUSE (1) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN AN UNDERWRITING AGREEMENT;
AND


 


(XVII)                     SO LONG AS ANY REGISTRABLE SECURITIES REMAIN
OUTSTANDING, CAUSE EACH ADDITIONAL GUARANTOR UPON THE CREATION OR ACQUISITION BY
THE COMPANY OF SUCH ADDITIONAL GUARANTOR, TO EXECUTE A COUNTERPART TO THIS
AGREEMENT IN THE FORM ATTACHED HERETO AS ANNEX A AND TO DELIVER SUCH COUNTERPART
TO THE INITIAL PURCHASERS NO LATER THAN FIVE BUSINESS DAYS FOLLOWING THE
EXECUTION THEREOF.


 


(B)                                IN THE CASE OF A SHELF REGISTRATION
STATEMENT, THE COMPANY MAY REQUIRE EACH HOLDER OF REGISTRABLE SECURITIES TO
FURNISH TO THE COMPANY SUCH INFORMATION REGARDING SUCH HOLDER AND THE PROPOSED
DISPOSITION BY SUCH HOLDER OF SUCH REGISTRABLE SECURITIES AS THE COMPANY AND THE
GUARANTORS MAY FROM TIME TO TIME REASONABLY REQUEST IN WRITING. THE COMPANY MAY
EXCLUDE FROM REGISTRATION THE REGISTRABLE SECURITIES OF ANY HOLDER SO LONG AS
SUCH HOLDER FAILS TO FURNISH SUCH INFORMATION WITHIN A REASONABLE TIME AFTER
RECEIVING SUCH REQUEST.  EACH HOLDER AS TO WHICH ANY SHELF REGISTRATION IS BEING
EFFECTED AGREES TO FURNISH PROMPTLY TO THE COMPANY ALL INFORMATION REQUIRED TO
BE DISCLOSED IN ORDER TO MAKE THE INFORMATION PREVIOUSLY FURNISHED TO THE
COMPANY BY SUCH HOLDER NOT MATERIALLY MISLEADING.


 


(C)                                 IN THE CASE OF A SHELF REGISTRATION
STATEMENT, EACH HOLDER OF REGISTRABLE SECURITIES COVERED IN SUCH SHELF
REGISTRATION STATEMENT AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
AND THE GUARANTORS OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(A)(V)(3) OR 3(A)(V)(5) HEREOF, SUCH HOLDER WILL FORTHWITH DISCONTINUE
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION
STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(A)(IX) HEREOF AND, IF SO DIRECTED
BY THE COMPANY AND THE GUARANTORS, SUCH HOLDER WILL DELIVER TO THE COMPANY AND
THE GUARANTORS ALL COPIES IN ITS POSSESSION, OTHER THAN PERMANENT FILE COPIES
THEN IN SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS COVERING SUCH REGISTRABLE
SECURITIES THAT IS CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE.


 


(D)                                IF THE COMPANY AND THE GUARANTORS SHALL GIVE
ANY NOTICE TO SUSPEND THE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO A
SHELF REGISTRATION STATEMENT, THE COMPANY AND THE GUARANTORS SHALL EXTEND THE
PERIOD DURING WHICH SUCH SHELF REGISTRATION STATEMENT SHALL BE MAINTAINED
EFFECTIVE PURSUANT TO THIS AGREEMENT BY THE NUMBER OF DAYS DURING THE PERIOD
FROM AND INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE TO AND INCLUDING THE
DATE WHEN THE HOLDERS OF SUCH REGISTRABLE SECURITIES SHALL HAVE RECEIVED COPIES
OF THE SUPPLEMENTED OR AMENDED PROSPECTUS NECESSARY TO RESUME SUCH DISPOSITIONS.
THE COMPANY AND THE GUARANTORS MAY GIVE ANY SUCH NOTICE ONLY TWICE DURING ANY
365-DAY PERIOD AND ANY SUCH SUSPENSIONS SHALL NOT EXCEED 45 DAYS FOR EACH
SUSPENSION AND THERE SHALL NOT BE MORE THAN TWO SUSPENSIONS IN EFFECT DURING ANY
365-DAY PERIOD.


 


(E)                                 THE HOLDERS OF REGISTRABLE SECURITIES
COVERED BY A SHELF REGISTRATION STATEMENT WHO DESIRE TO DO SO MAY SELL SUCH
REGISTRABLE SECURITIES IN AN UNDERWRITTEN OFFERING.  IN ANY SUCH UNDERWRITTEN
OFFERING, THE INVESTMENT BANK OR INVESTMENT BANKS AND MANAGER OR MANAGERS (EACH
AN “UNDERWRITER”) THAT WILL ADMINISTER THE OFFERING WILL BE SELECTED BY THE
HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES INCLUDED
IN SUCH OFFERING, PROVIDED THAT SUCH UNDERWRITERS SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY.

 

13

--------------------------------------------------------------------------------


 

4.                                      Indemnification and Contribution.

 

(a)                                 The Company and each Guarantor, jointly and
severally, agree to indemnify and hold harmless each Holder, their respective
Affiliates, directors and officers and each Person, if any, who controls any
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus, any Free Writing Prospectus used in violation of this Agreement or
any “issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Holder furnished to the Company
in writing through any selling Holder, respectively, expressly for use therein. 
In connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective Affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer Information
for such Underwritten Offering.

 

(b)                                Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and the
other selling Holders, the directors of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Registration Statement
and each Person, if any, who controls the Company, the Guarantors and any other
selling Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Company
in writing by such Holder expressly for use in any Registration Statement and
any Prospectus.

 

(c)                                 If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any Person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such Person (the “Indemnified
Person”) shall promptly notify the Person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 4 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or

 

14

--------------------------------------------------------------------------------


 

defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section 4.  If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 4 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded, after consultation with counsel, that there may
be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and, in the opinion of counsel to the
Indemnified Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred.  Any such separate firm (x) for any
Holder, its directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (y) in all other cases
shall be designated in writing by the Company.  The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                                If the indemnification provided for in
paragraphs (a) and (b) above is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable

 

15

--------------------------------------------------------------------------------


 

by such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Indemnifying Party,  on the one hand, and by the
Indemnified Party, on the other hand, from the offering of the Securities or
Exchange Securities or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Indemnifying Party, on the one hand, and the Indemnified Party, on the
other hand, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative fault of the Company and the Guarantors on the one
hand and the Holders, on the other hand, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders, as
applicable, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

(e)                                 The Company, the Guarantors and the Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above.  The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with any such action or claim.  Notwithstanding the
provisions of this Section 4, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute pursuant to this Section 4 are several and not joint.

 

(f)                                   The remedies provided for in this
Section 4 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

(g)                                The indemnity and contribution provisions
contained in this Section 4 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Holder or any Person controlling any Holder, or by or on
behalf of the Company or the Guarantors or the officers or directors of or any
Person controlling the Company or the Guarantors, (iii) acceptance of any of the
Exchange Securities and (iv) any sale of Registrable Securities pursuant to a
Shelf Registration Statement.

 

5.                                      General.

 

(a)                                 No Inconsistent Agreements.  The Company and
the Guarantors represent, warrant and agree that (i) the rights granted to the
Holders hereunder do not in any way conflict

 

16

--------------------------------------------------------------------------------


 

with and are not inconsistent with the rights granted to the holders of any
other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

 

(b)                                Amendments and Waivers.   The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company and the Guarantors have
obtained the written consent of Holders of at least a majority in aggregate
principal amount of the outstanding Registrable Securities affected by such
amendment, modification, supplement, waiver or consent; provided that no
amendment, modification, supplement, waiver or consent to any departure from the
provisions of Section 4 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder.  Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 5(b) shall be by a writing executed by each of the parties required by
this Section 5(b) to be party thereto.

 

(c)                                 Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, registered first-class mail, telex, telecopier, or any courier
guaranteeing overnight delivery (i) if to a Holder, at the most current address
given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 5(c); (ii) if to the Company and the
Guarantors, initially at the Company’s address set forth in the Exchange
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 5(c); and (iii) to such other
persons at their respective addresses as provided in the Exchange Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 5(c).  All such notices and communications shall
be deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt is
acknowledged, if telecopied; and on the next Business Day if timely delivered to
an air courier guaranteeing overnight delivery.  Copies of all such notices,
demands or other communications shall be concurrently delivered by the Person
giving the same to the Trustee, at the address specified in the Indenture.

 

(d)                                Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors, assigns and
transferees of each of the parties, including, without limitation and without
the need for an express assignment, subsequent Holders; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Exchange Agreement or
the Indenture.  If any transferee of any Holder shall acquire Registrable
Securities in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all the terms of this Agreement,
and by taking and holding such Registrable Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.

 

(e)                                 Counterparts. This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall

 

17

--------------------------------------------------------------------------------


 

be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

(f)                                   Headings.  The headings in this Agreement
are for convenience of reference only, are not a part of this Agreement and
shall not limit or otherwise affect the meaning hereof.

 

(g)                                Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

(h)                                WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHER THEORY.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(i)                                    Entire Agreement; Severability.  This
Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes all oral statements and prior writings with
respect thereto.  If any term, provision, covenant or restriction contained in
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  The
Company, the Guarantors and the Holders shall endeavor in good faith
negotiations to replace the invalid, void or unenforceable provisions with valid
provisions the economic effect of which becomes as close as possible to that of
the invalid, void or unenforceable provisions.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

INTERVAL ACQUISITION CORP.

 

 

 

By:

/s/ Craig M. Nash

 

 

Name:

Craig M. Nash

 

 

Title:

President and Chief Executive
Officer

 

 

 

 

 

INTERVAL LEISURE GROUP, INC.,

 

WORLDEX CORPORATION,

 

as Guarantors

 

 

 

By:

/s/ Craig M. Nash

 

 

Name:

Craig M. Nash

 

 

Title:

President and Chief Executive
Officer

 

 

 

 

 

IIC HOLDINGS, INCORPORATED,

 

INTERVAL EUROPEAN HOLDINGS
LIMITED,

 

INTERVAL HOLDINGS, INC.,

 

INTERVAL INTERNATIONAL
HOLDINGS, INC.,

 

INTERVAL INTERNATIONAL
OVERSEAS HOLDINGS, INC.,

 

INTERVAL SOFTWARE SERVICES,
LLC,

 

INTERVAL VACATION EXCHANGE,
INC.,

 

XYZII, INC.,

 

as Guarantors

 

 

 

By:

/s/ Craig M. Nash

 

 

Name:

Craig M. Nash

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

INTERVAL INTERNATIONAL, INC.,

 

INTERVAL RESORT & FINANCIAL
SERVICES, INC.,

 

REP HOLDINGS, LTD.,

 

VACATION HOLDINGS HAWAII, INC.,

 

WORLDWIDE VACATION & TRAVEL,
INC.,

 

as Guarantors

 

 

 

By:

/s/ Craig M. Nash

 

 

Name:

Craig M. Nash

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MERAGON FINANCIAL SERVICES,
INC.,

 

as Guarantor

 

 

 

By:

/s/ Gregory Sheperd

 

 

Name:

Gregory Sheperd

 

 

Title:

President

 

 

 

 

 

MERIDIAN FINANCIAL SERVICES,
INC.,

 

as Guarantor

 

 

 

By:

/s/ Jeanette E. Marbert

 

 

Name:

Jeanette E. Marbert

 

 

Title:

Executive Vice President

 

 

 

 

 

RESORTQUEST HAWAII, LLC,

 

RESORTQUEST REAL ESTATE OF
HAWAII, LLC,

 

RQI HOLDINGS, LLC,

 

as Guarantors

 

 

 

By:

/s/ John A. Galea

 

 

Name:

John A. Galea

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

Deutsch Bank AG London

 

 

Signature:

/s/ Athanassios Diplas

 

 

Name of Signing Person:

Athanassios Diplas

 

 

Title of Signing Person:

Managing Director

 

 

Dated:

August 19, 2008

 

 

Signature:

/s/ Muqu Karim

 

 

Name of Signing Person:

Muqu Karim

 

 

Title of Signing Person:

Director

 

 

Dated:

August 19, 2008

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

Citigroup Global Markets Inc.

 

 

Signature:

/s/ Harry Mamaysky

 

 

Name of Signing Person:

Harry Mamaysky

 

 

Title of Signing Person:

Managing Director

 

 

Dated:

August 19, 2008

 

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

Claren Road Credit Opportunities Master Fund, Ltd. by Claren Road Asset
Management, LLC as investment manager

 

 

Signature:

/s/ Albert Marino

 

 

Name of Signing Person:

Albert Marino

 

 

Title of Signing Person:

Member

 

 

Dated:

August 18, 2008

 

 

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

Claren Road Credit Master Fund, Ltd. by Claren Road Asset Management, LLC as
investment manager

 

 

Signature:

/s/ Albert Marino

 

 

Name of Signing Person:

Albert Marino

 

 

Title of Signing Person:

Member

 

 

Dated:

August 18, 2008

 

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

GPC LXIV LLC by Claren Road Asset Management, LLC as investment manager

 

 

Signature:

/s/ Albert Marino

 

 

Name of Signing Person:

Albert Marino

 

 

Title of Signing Person:

Member

 

 

Dated:

August 18, 2008

 

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

The Toronto Dominion Bank

 

 

Signature:

/s/ Elaine Wong

 

 

Name of Signing Person:

Elaine Wong

 

 

Title of Signing Person:

VP, International Fixed Income

 

 

Dated:

August 18, 2008

 

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

Global Credit Strategies Desk of UBS Securities LLC

 

 

Signature:

/s/ Robert Del Grande

 

 

Name of Signing Person:

Robert Del Grande

 

 

Title of Signing Person:

Executive Director

 

 

Dated:

August 18, 2008

 

 

Signature:

/s/ Marie-Anne Clark

 

 

Name of Signing Person:

Marie-Anne Clark

 

 

Title of Signing Person:

Executive Director and Counsel

 

 

Dated:

August 18, 2008

 

 

 

--------------------------------------------------------------------------------


 

 

Signature of or on behalf of Exchanging Noteholder:

 

Company Name:

Marathon Special Opportunity Master Fund, Ltd.

 

 

Signature:

/s/ Andrew Rabinowitz

 

 

Name of Signing Person:

Andrew Rabinowitz

 

 

Title of Signing Person:

Chief Operating Officer

 

 

Dated:

August 18, 2008

 

 

 

 

 

--------------------------------------------------------------------------------